DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/26/2022 (“04-26-22 OA”), the Applicant amended independent claim 14, cancelled claims 21-26 and added new claim 27 in a reply filed on 07/25/2022.
Currently, claims 14-20 and 27 are pending.
Response to Arguments
Applicant’s amendments to the title of invention have overcome the specification objections as set forth under line item number 1 in the 04-26-22 OA.
Applicant’s amendments to independent claim 14 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 04-26-22 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 14-20 and 27 are allowed.
Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein portions of the mold compound, which have been arranged in the recess, remain as elevations after removing the carrier.
Claims 15-20 are allowed, because they depend from the allowed claim 14.

    PNG
    media_image1.png
    660
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    522
    media_image2.png
    Greyscale

	Regarding independent claim 27, U.S. Patent Publication No. 2015/0311405 A1 to Oyamada et al. in Figs. 10-12 teaches a method for producing an optoelectronic device 90 (Fig. 10, ¶ 93 & ¶ 97, LED device 90), the method comprising: 
providing an optoelectronic semiconductor chip 16 (Fig. 11(a) & ¶ 98, LED die 16) comprising a top side and a bottom side; 
arranging the optoelectronic semiconductor chip 16 with its top side towards a surface (Fig. 11(a), top surface of 32a) of a carrier 32a (¶ 63, second support sheet 32a); 
forming a recess 94, 96 (Figs. 11(b)-12(a) & ¶ 99, groove 94, 96) at (i.e., near) the surface of the carrier 32a such that the recess 94, 96 surrounds the optoelectronic semiconductor chip 16 (Fig. 11(b)); 
arranging a mold compound 97 (Fig. 12(b) & ¶ 100, reflective resin 97 comprising silicone resin, which is the same material as the Applicant purported in disclosure for the mold compound (see paragraph 47 in the specification of the present application)) in the recess 94, 96 and above the surface of the carrier 32a such that the optoelectronic semiconductor chip 16 is embedded into the mold compound 97, wherein the bottom side of the optoelectronic semiconductor chip 16 remains at least partially not covered by the mold compound 97 (Fig. 12(b)); 
removing the carrier 32a (Figs. 12(b)-12(c), carrier 32a is removed); 
arranging a wavelength-converting material 11a (Fig. 11(a), ¶ 98 & ¶ 19, phosphor member 11a for wavelength converting light) above the surface of the carrier 32a, wherein the wavelength-converting material 11a is perforated while forming the recess 94, 96 (Figs. 11(b)-12(a)); and 
U.S. Patent Publication No. 2012/0094406 A1 to Patel et al. discloses arranging a wavelength-converting material (Fig. 4 & ¶ 29, phosphor dots 310) above a surface of a carrier 300 (Fig. 4 & ¶ 29, film 300) before arranging an optoelectronic semiconductor chip 500 (Fig. 6, ¶ 35 & ¶ 12, light-emitting elements 500).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 27, cutting the mold compound after removing the carrier, wherein cutting comprises cutting in regions of elevations formed by the mold compound arranged in the recess.
Therefore, independent claim 27 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                   

/JAY C CHANG/Primary Examiner, Art Unit 2895